EXHIBIT 10.1 December 6, 2007 Mr. Thomas Hein c/o Orthofix, Inc. The Storrs Building, Suite 250 10115 Kincey Avenue Huntersville Business Park Huntersville, NC 28078 Dear Tom: Reference is made to that certain Employment Agreement, dated July 13, 2006 (as modified by this side letter, the “Agreement”), by and between Orthofix, Inc., a Minnesota corporation (the “Company”), and Thomas Hein (the “Executive,” or “you”), under which the Company’s payment obligations are guaranteed as provided therein by Orthofix International N.V., a Netherlands Antilles company (“Parent”).All capitalized terms used, but not otherwise defined, herein shall have the meaning ascribed to them in the Agreement.This letter (“Letter”) is being delivered to memorialize the understanding between the parties to the Agreement (the “Parties”) with respect to the transition of your duties as Chief Financial Officer of the Company and Parent to a new Chief Financial Officer (“CFO”), as well as your assuming the role of Executive Vice President
